DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the claims have been withdrawn. The 35 USC 112 rejection of claims 1, 2, 4, 7 have been withdrawn. The objection to the drawings has been withdrawn. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 10, 11, 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 rejected under 35 U.S.C. 103 as being unpatentable over Buethe et al (20160046364) in view of Olsoe et al (20120290153) in view of Cyrot (20130001357) in view of Ciholas et al (20070271008) in view of Hanlon et al (20080156939).
In regards to claim 1, Buethe discloses an assembly for controlling movement of a movable surface comprising:
a horizontal stabiliser trim actuator (HSTA) of an aircraft in engagement with the surface (Fig. 2 ref. 116) and an assembly for manual control of the HSTA for controlling the position of the moveable surface (Fig. 2 comprising ref. 130), 
Buethe does not expressly disclose: 
the assembly for manual control comprising a user-operated trim wheel. 
Olsoe teaches a trim wheel ([0036] “sidestick controllers 118, however conventional type controls (i.e., column and wheel) work equally as well with the architecture”). It would have been obvious to one of ordinary skill in the art at the time of 
Buethe as combined further discloses:
transfer means configured to translate movement of the manual control element to movement of the HTSA, the transfer means comprising: a first motor (Buethe [0025] “Actuator 138 may be an electric motor or other suitable device capable of providing a force to inceptor rod 132”, as combined the interceptor rod is the trim wheel) and a first resolver connected to the trim wheel (Buethe ref. 136, connected to trim wheel by way of ref. 32) and a second motor (Buethe ref. 116 motor to drive jackscrew) and a second resolver arranged to communicate with the first motor (Buethe ref. 138) and the first resolver (Buethe ref. 136) and to cause corresponding movement of the HTSA (Buethe [0026] “FCC 114 generates signals to command actuator 138, HSTA 116”),
wherein rotation of the trim wheel is detected by the first resolver (Buethe [0024] “Inceptor sensor 136 may be any sensor capable generating a signal for FCC 114 that indicates the position of inceptor 110”), via the first motor(Buethe ref. 138), and is converted to an angle command (Buethe [0022] “flight control computer 114, permits a pilot to manipulate elevator 106 to adjust the pitch axis of airplane 100”), and wherein the second motor receives the angle command (Buethe ref. 116) and drives the HSTA according to the angle command to cause a corresponding movement of the moveable surface (Buethe [0021] “horizontal stabilizer trim actuator (HSTA)”), and 
Buethe as combined does not expressly disclose as taught by Cyrot:
wherein the second resolver detects the angular position of the moveable surface and provides an output indicative of mechanical input angle (ref. 150, [0051] disclosed as LVDT indicating position), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buethe as combined with Ciholas by providing a second resolver which detects the angular position of the moveable surface and provides an output indicative of mechanical input angle in order to more accurately position the stabilizer.
Buethe as combined does not expressly disclose as taught by Ciholas:
the assembly further comprising a comparator arranged to compare the angle command with the mechanical input angle to provide a command to the second motor in which command/actuation signal is compared to a feedback signal (Ciholas teaches a comparison system for position/angle of flight control surface, [0027] discloses command signal from ref. 304, control means, compared with feedback signal from actuator ref. 308 accordingly comprising a comparator, “computing device 310 receives the force measurement from the control means 304 by way of the force signals 312a and determines the desired position of segment 302a that corresponds to the force applied to the control means 304. This position is determined from a predetermined schedule which is stored in the computing device 310”, comparing the schedule with the force measurement signal), based on the difference between the angle command and the mechanical input angle, to drive the HSTA responsive to the command (Ciholas [0027] “computing device 310 provides an actuator command signal 312b to the powered servo actuator 308 to position the independent segment 302a”, signal ref. 312b based on the comparison with the predetermined table);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buethe as combined with Ciholas by providing a comparator arranged to compare the angle command with the mechanical input angle to provide a command to the second motor in which command/actuation signal is compared to a feedback signal, based on the difference between the angle command and the mechanical input angle, to drive the HSTA responsive to the command in order to determine position of the stabilizer and more accurately position the stabilizer
Buethe as combined further discloses:
the assembly further comprising means for providing a feedback signal from the second resolver to the first motor indicative of the position of the HSTA (Buethe feedback signal by way of ref. 114), 
Buethe as combined does not expressly disclose: whereby the feedback signal causes corresponding movement of the trim wheel.
Hanlon teaches movement of a flight control in response to a feedback signal ([0029] “The flight control stick 210, in response to the feedback force supplied from the motor 318, supplies haptic feedback”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buethe as combined with Hanlon by providing the feedback signal causes corresponding movement of the trim wheel in order to more notify pilot of activation of trim system.

In regards to claim 2, Buethe as combined discloses the assembly of claim 1, wherein the trim wheel s configured such that the user moves it by an amount or degree corresponding to or proportional to the desired movement of the movable surface (Olsoe [0036] discloses trim wheel, accordingly moved by pilot an amount or degree corresponding to or proportional to the desired movement of the movable surface).

In regards 10, Buethe as combined discloses an assembly for controlling movement of a movable surface comprising an actuator in engagement with the surface (Buethe detailed in claim 1 rejection) and an assembly as claimed in claim 1 for controlling the actuator (Buethe Fig. 2 discloses control diagram for apparatus).

Claim 11,12 rejected under 35 U.S.C. 103 as being unpatentable over Buethe, Olsoe, Cyrot, Ciholasm, Hanlon as applied to claim 10 above, and further in view of Hart (6439512).
In regards to claim 11, Buethe as combined discloses the assembly of claim 10, further comprising an automatic control arrangement for automatic control of the actuator via a control computer (Buethe Fig. 5 operation flowchart, ref. 114 computer),
Buethe does not expressly disclose: wherein operation of the assembly for manual control overrides operation of the automatic control arrangement.
Hart teaches operation of manual control overriding operation of automatic controls fora horizontal stabilizer trim control (C1:36 “Actuation of the switch disengages the automatic flight control system and allows the pilot to manually adjust the angular position of the horizontal stabilizer trim control surface”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buethe as combined with Hart by providing for the operation of the assembly for manual control to override operation of the automatic control arrangement in order to allow manual control of the system when needed by flight crew.

In regards to claim 12, Buethe as combined discloses the assembly of claim 11, wherein the arrangement for automatic control of the actuator comprises a plurality of motors providing communication between the control computer and the actuator (Cyrot Fig. 13 discloses plurality of motors, Buethe as combined discloses plurality of motors), and wherein, when the manual control overrides the automatic control, one of said plurality of motors operates as said second motor and the other(s) of the plurality of motors is/are disconnected (Hart C1:36 disengages automatic flight system, Cyrot).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642